Citation Nr: 1109571	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1972 to July 1978.  He also served in the Army National Guard from November 1981 to September 1983, with periods of active duty for training (ACDUTRA) from May 1, 1982, to May 15, 1982, and from April 23, 1983, to May 7, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In December 2010, the Veteran testified at a Travel Board hearing at the St. Petersburg, Florida RO.  The transcript is of record.  

The record was held open for 30 days, until January 8, 2011.  The Veteran submitted new evidence directly to the Board in December 2010, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has a current low back disorder.  

3.  The evidence in support of an in-service event or injury is not credible.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the February 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and Army National Guard Records, including a copy of all physical examinations, any line of duty determinations made because of injury, and verification of all periods of service.  The Board is aware that there may be outstanding medical records from the period of the Veteran's Army National Guard Service; however, because the Veteran has asserted that he did not seek treatment for his low back while on ACDUTRA, there is no indication that these records would be pertinent to determination of this claim.  See Hr'g Tr. at 4-5, December 2, 2010; see Notice of Disagreement, March 30, 2007.  The Veteran was afforded the opportunity to give testimony at his December 2010 Travel Board hearing, and the record was held open an additional 30 days to afford the Veteran the opportunity to submit additional evidence.  Therefore, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds, however, that the record, which does not reflect credible evidence of an in-service injury or manifestation within a year from service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the appeal.  See 38 C.F.R. § 3.159(c)(4) (2010).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as credible evidence has not been presented of an in-service injury, as will be discussed in greater detail below.  Id. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic disorders, including arthritis, will be presumed to be service-connected if manifested to a compensable degree within a year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service treatment records do not reflect complaints regarding the Veteran's low back disability.  

The Veteran filed his claim in September 2006 indicating that a low back injury occurred in 1987.  He also submitted a September 2006 lay statement from C. Brown.  C. Brown wrote that he served with the Veteran in the 705th Military Police located in Cocoa, Florida for the one year period from 1987 to 1988.  He wrote that during that period, they were involved in night maneuvers on Cape Canaveral Air Force Station, and the Veteran fell down a deep ravine (cliff) and hurt his back.  In March 2007, the Veteran contended that C. Brown's statement should have great significance.  As noted above, the Veteran acknowledged that there was no active duty medical record of his injury.  He asserted that his treatment since discharge should prove continuity.  The Veteran's statement, received in March 2010, alleged that he had just noticed C. Brown's letter averred the wrong date for his injury, and that he would obtain a correction.  The Board observes that the 1987 date submitted in the letter corresponded to that for the date of injury on the claim application.  

Private medical records from Wuesthoff Memorial Hospital (Wuesthoff) indicate that in November 1989 the Veteran was admitted for acute lumbosacral strain.  He reported stretching to touch his toes and experiencing acute onset of low back pain, which was so severe as to preclude ambulation or any attempt to stand.  He revealed a history of low back pain that started approximately 9 years earlier (apparently referring to 1980).  He explained that at that time he injured his low back while lifting a trash can, and was immobilized for approximately 2 days.  Since then, the Veteran indicated, he suffered from occasional back aches.  On examination there was bilateral lumbar paraspinal spasm without paraspinal tenderness.  He was admitted for approximately one week of spinal traction, pain management, and physical therapy.  

In October 1992, the Veteran was seen by Robert W. Traven, D.C., complaining of neck, shoulder, and face pain.  In reporting his history, he indicated that he had had low back spasms approximately 2 and 1/2 years earlier (although the date approximates April 1989, this apparently references the Veteran's low back disability for which he sought treatment at Wuesthoff).  Although the Veteran was referred to Neurologic Associates of Central Brevard, corresponding October 1992 records do not relate to the Veteran's low back problems.  In August 1993, the chiropractor noted that cervical flexion produced low back spasm, and there was acute exacerbation of low back pain, and planned to order a Magnetic Resonance Imaging (MRI) of the spine.  Although the MRI is not of record, because the Board acknowledges there is a low back disability it is not pertinent.  The Veteran complained of spasms in his low back, rated as a 9 on a pain scale of 1 to 10.  He cited driving and sitting for a prolonged time as exacerbating factors, and laying down with his legs elevated as an alleviating factor.  The Veteran indicated that he had a back problem, approximately 3 and 1/2 years earlier (although the date approximates January 1990, it likely references his Wuesthoff treatment).  

In August 1993, the Veteran completed a Health South Sports Medicine & Rehabilitation Center Medical History Form, on which he indicated that he had low back muscle spasms.  He wrote "who knows!" in reply to a question regarding how the injury occurred.  Yet, he indicated experiencing a low back injury approximately 4 to 5 years earlier (this date approximates 1988 or 1989, likely referencing his Wuesthoff treatment again).  He indicated that at that time he was hospitalized for one week for intermittent low back disability, and experienced pain rated as a 5 on a scale from 1 to 10.  He again indicated that prolonged sitting aggravated his disability, and that rest helped.  The Veteran reported that he had picked up a tractor 3 to 4 weeks earlier, after which he experienced increased spasms of the back, and went on a week of bed rest with pain medication.  No abnormality or tenderness apart from slight increased spasm on the left paraspinal muscles between L1 and L5 was discovered.  The Veteran was diagnosed as having lumbar disc syndrome, and received physical therapy from August to September 1993.  

In September 2006, Raymond C. Baez, M.D. of Brevard Medical Group submitted a letter indicating that the Veteran was under his care for back pain.  An MRI of the lumbar spine gave an impression of degenerative disk disease, primarily at L1-2 and L4-5, being most pronounced at L1-2 where there was some disk protrusion on the left, and borderline spinal stenosis.  A December 2010 letter from Dr. Baez explained that he had seen the Veteran in July, and referred him to Dalwyn M. Sealy, M.D., a neurologist, for complaints of numbness and tingling in his lower extremities.  The letter explained that the Veteran had a history of low back pain, reiterated the findings of the 2006 MRI, and referenced a referral for back surgery that was not pursued.  

A March 2010 letter from Dr. Sealy of Sealym Clinical Neurology & Epilepsy conveyed that the Veteran was followed at the clinic for neurological care, and that it was necessary for him to undergo an MRI of the lumbar spine due to specific complaints and relatively benign electro-diagnostic studies of his lower limbs.  

A March 2010 letter from L. Hudson asserted that he served with the Veteran in the 705th Military Police in Cocoa, Florida from 1982 to 1983.  He wrote that during a night maneuver the Veteran had fallen down a deep ravine, hurting his back.  

At his December 2010 hearing, the Veteran contended that he sustained a back injury during ACDUTRA in 1983, when he fell approximately 8 to 10 feet into a ravine during a night maneuver at Camp Canaveral Airforce Station.  Specifically, he indicated that the military police were dropped off at Cape Canaveral for maneuvers that required running in the dark.  He claimed he was injured when he fell down a ravine.  The Veteran asserted that there was no sick call, no doctor in the field, or in that Military Police Unit, and that it was necessary to visit a private doctor.  The Veteran stated that at first, although he was injured, he continued moving, but that as the pain gradually bothered him, he was told to rest.  The Veteran indicated that he did not seek medical attention for his back until "awhile after that" when he went to his doctor who sent him through physical therapy, and traction at Wuesthoff in approximately 1989.  The Veteran denied any other incidents that could account for his low back disability, including a car accident.  The Veteran stated that he had reported the fall to his Sergeant, since deceased, and acknowledged relying on C. Brown and L. Hudson's letters.  The Veteran again explained that C. Brown's letter provided the wrong date by mistake, and suggested that C. Brown later submitted corrected dates.  The Veteran claimed to experience recurring low back problems since his alleged injury.  

The private medical evidence of record reveals that the Veteran has been treated for lumbosacral strain and back spasms; undergone physical therapy for his back; and had magnetic resonance imaging (MRI) of his spine.  He has been diagnosed as having degenerative disc disease and spinal stenosis.  Thus, there is competent evidence of record that the Veteran has a current low back disability.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to an injury and his low back problems, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Regarding the Veteran's current allegations that his symptoms of a low back disability have been present since his years in service, the evidence contains some inconsistencies that diminish the credibility of the Veteran.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the in-service fall and subsequent low back symptoms.  Caluza v. Brown, 7 Veteran. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  Although there is contemporaneous evidence, in the form of letters submitted by C. Brown and L. Hudson, these letters lack specificity, merely reiterating that there was a fall at night, without adding any details to elucidate the situation, and are therefore of little probative weight to support the Veteran's contentions.  Further, the Veteran's statements regarding the onset of his disability have been inconsistent.  As noted above, in his September 2006 claim for service connection, the Veteran indicated the onset of his low back disability was an injury in 1987.  This was consistent with the September 2006 buddy statement by C. Brown, which the Veteran later claimed had a typographical error in the date.  Yet, the Veteran failed to explain the discrepancy between his original claim indicating an injury in 1987, and his later allegation of a 1983 injury.  

The record also fails to support the alleged 1983 injury.  In the Veteran's earliest medical records for his low back disability dated in 1989 he claimed that he first injured his back while lifting a trash can approximately 9 years earlier, referring to 1980.  In later medical records, the Veteran indicated his back problems began in approximately April 1989; January 1990; a 1988 to 1989 time frame (all dates are by reference), which likely all approximate his time in Wuesthoff.  His 1989 statement appears reliable, because it was provided in the course of seeking medical treatment.  Further this statement is closest in time to his alleged 1983 injury.  Of import, the Veteran did not mention having fallen in a ravine, but instead referred to a trash can incident, which is even farther in time, and logically of less import.  When the Veteran referred to his back disability in 1993, he indicated that he was unsure what injury could have caused it (as noted above, he responded "who knows!" on a medical history report).  Also in 1993, he reported injuring his back by lifting a tractor, yet later he denied having been in a car accident, as well as all other back injuries.  The Veteran first explicitly referenced a 1983 injury in his February 2010 statement regarding C. Brown's date error, and again at his December 2010 hearing.  Thus, approximately 20 years from the first record of treatment for his low back, the Veteran indicated that he sought treatment at Wuesthoff for a 1983 injury while on ACDUTRA.  

The Veteran only recently asserted that he experienced a low back disability since a 1983 fall during ACDUTRA, which is inconsistent with his previous statements of record on five separate occasions.  Indeed, the Veteran has posited vague statements regarding the alleged in-service fall, and he has offered medical providers various explanations for the injury to his back, including lifting a trash can and a tractor.  When considered in connection with his 1989 hospital statements, the Veteran's subsequent statements are given little probative weight, because he did not mention the alleged 1983 in-service fall down a deep ravine, despite its recency, but rather described a 1980 incident in which he hurt his back by lifting a trash can.  The 1989 statement in the course of seeking treatment is highly probative.  In addition, the letters from C. Brown and L. Hudson offer very limited probative value because their credibility is lacking in view of their lack of specificity regarding the alleged in-service injury.  When viewed with all the evidence of record, the Board finds the Veteran's statements regarding the in-service incident, and subsequent onset of a low back disability are not credible.  

When considering all the evidence of record, the Board finds that a low back disability was not incurred in service.  Although the Veteran has a current low back disability, there is no credible evidence of an in-service injury or event, and his low back disability did not begin until approximately 6 years after service, after the one-year presumptive period, and the evidence of record does not support service connection.  Specifically, the statements of record give numerous inconsistent dates, and even inconsistent reasons for the low back disability.  Thus, this claim turns on a matter of in-service incurrence, and although the Veteran is competent to attest to an event or injury and his symptomatology, the Veteran's assertions and corresponding buddy statements are not considered credible.  This does not equate to the evidence being in relative equipoise, as the Board finds the preponderance of the evidence is against the claim.  

Absent competent and credible evidence linking the Veteran's low back disability to service, service connection for a low back disability must be denied on a direct basis.  Furthermore, there is nothing showing that the Veteran was had arthritis in the low back within the first post-service year, so service connection for a low back disability is also denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's low back disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


